 Case 2:19-cv-06182-DSF-PLA Document 42-8 Filed 03/09/20 Page 1 of 3 Page ID #:1610




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR           DECLARATION OF KEITH
16                                                BANKS ISO DEFENDANT CITY
     ALL, an unincorporated association,          OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and              OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                 PRELIMINARY INJUNCTION
18
     unincorporated association,                  Concurrently Filed Documents:
19                                                   Memorandum of Points &
                   Plaintiffs,                         Authorities ISO Opposition
20                                                   Declarations ISO Opposition:
        vs.                                            Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
               Defendant(s).                         Request for Judicial Notice
23                                                   Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
       DECLARATION OF KEITH BANKS ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-8 Filed 03/09/20 Page 2 of 3 Page ID #:1611




 1                            DECLARATION OF KEITH BANKS
 2         I, KEITH BANKS, hereby declare:
 3         1.     I currently work in the Office of Los Angeles City Councilmember Bob
 4   Blumenfield, who represents the Third District, which covers the Los Angeles
 5   neighborhoods of Canoga Park, Reseda, Tarzana, Winnetka, and Woodland Hills. I am
 6   a Field Deputy for Winnetka, and I have held this role for just over three years. I have
 7   personal knowledge of the facts contained herein, and if called to testify I could and
 8   would do so competently.
 9
           2.     In my role as Field Deputy for Winnetka, I handle constituent services,
10
     among other responsibilities. In this role, I regularly interact with residents within our
11
     District, listen to their concerns, and look for ways to address those concerns.
12
           3.     One particular concern that has been plaguing the Third District for the
13
     entirety of my tenure with the office is the accumulation of furniture and other big items
14
     that are larger than could fit in a 60-gallon container with the lid closed, which are
15
     frequently left in the public right of way on Winnetka Avenue under the 101 Freeway
16
     (the “Winnetka Underpass”).
17
           4.     Throughout my tenure with the Los Angeles City Council’s Third District,
18
19
     the accumulation of furniture and other large items on the sidewalks in the Winnetka

20   Underpass has been a chronic and recurring problem. These items frequently

21   accumulate on the pedestrian sidewalks in the Winnetka Underpass, making it difficult –
22   and at times, impossible – for pedestrians to traverse the sidewalk. Shortly after such
23   items are removed from the public right of way, new ones begin accumulating again.
24         5.     I have, on many occasions, personally seen furniture, and other large items
25   that would not fit into a 60-gallon container with the lid closed, strewn over the sidewalk
26   in the Winnetka Underpass. Sometimes those items completely block the sidewalk.
27   Even on occasions when there is technically enough space left on the sidewalk to walk
28
                                                  2
           DECLARATION OF KEITH BANKS ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-8 Filed 03/09/20 Page 3 of 3 Page ID #:1612




 1   past the large items, navigating a path through the large items can make traversing the
 2   Winnetka Underpass far more difficult.
 3          6.     In addition, in my role as Field Deputy, I have frequently fielded complaints
 4 about furniture and other large items of property blocking the sidewalk from various
 5 constituents, including residents who have children attending Taft High School, which is
 6 located on Winnetka Avenue, approximately one block away from the Winnetka
 7
   Underpass. Since the Winnetka Underpass is the closest pedestrian pathway to Taft
 8
     High School that allows pedestrians to get from one side of the 101 Freeway to the other,
 9
     students frequently use the Winnetka Underpass to get to and from school. When the
10
     sidewalk is blocked with multiple large items, students sometimes are forced to step into
11
     the street to pass by.
12
            7.    Approximately one month ago, I personally observed a large house-shaped,
13
     wooden structure - greater than could fit in a 60-gallon container with the lid on -
14
     located on the sidewalk in the Winnetka underpass. I was alerted to the presence of this
15
16
     structure on the sidewalk by a constituent who called our office to report that a man

17 using a wheelchair had trouble traversing the sidewalk due to the presence of the
18 structure. The structure was on wheels so it could be moved, resulting in it entirely
19 blocking the sidewalk at some times, and making it more difficult to pass by at other
20 times. I observed the structure in different locations at different times.
21         I declare under penalty of perjury under the laws of the State of California and the
22   United States that the foregoing is true and correct, and that this Declaration was
23   executed on March 6th, 2020, at Los Angeles, California.
24
25
                                                        KEITH BANKS
26
27
28


           DECLARATION OF KEITH BANKS ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
